Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-8-2006

Russo v. Glass Real Estate
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4894




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Russo v. Glass Real Estate" (2006). 2006 Decisions. Paper 218.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/218


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                              NOT PRECEDENTIAL
                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT


                                No. 05-4894


                      FRANCIS PAUL RUSSO;
                 ESTATE OF DEAN ANTHONY RUSSO;
                        CITY DINING CORP.

                                     v.

         GLASS REAL ESTATE COMP.; ESTATE HERB GLASS;
       STEVEN GLASS; HAZZARD COMPANY; PAUL J. FELIXON;
       STEERMAN & FELIXON, PC; BAINBRIDGE LAW CENTER;
      ESQ. ALAN M. BREDT, Esquire; JUDGE JOHN GREEN, Sheriff;
        JOHN WINTER, Esquire, Wachovia SBC; WACHOVIA SBC;
        AL FIORILLI, Wachovia SBC Credit; JOHN GREEN, Sheriff;
                   ESQ. JAMES J. ZWOLAK, Esquire;
          CITY OF PHILADELPHIA REVENUE DEPARTMENT;
               GERALD KOSINSKI, Esquire, Undersheriff;
              JOHN GREEN, County of Philadelphia Sheriff;
   SHARON HUMBLE, Esquire; WACHOVIA BANK, Bondholder Trustee;
  JACK M. BERNARD, Esquire; PETER ANTIPAS; SUSANNA ANTIPAS;
                  JOHN GREEN, Sheriff, Phila County;
     RCS SEARCHERS, Distribution Title Company; PERRY J. COCCO;
        CITY OF PHILADELPHIA, South District Building Inspector;
TOM SCIULLI; CITY OF PHILADELPHIA, Chief Dept. of License & Inspections;
    ALEXANDER; CITY OF PHILADELPHIA, Police Dept. Patrol Officer

                                          Francis Paul Russo,
                                                         Appellant


               On Appeal from the United States District Court
                  for the Eastern District of Pennsylvania
                     D.C. Civil Action No. 03-cv-6577
                       (Honorable Petrese B. Tucker)
                     Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   November 2, 2006

         Before: SCIRICA, Chief Judge, FUENTES and SMITH, Circuit Judges

                                 (Filed November 8, 2006)




                               OPINION OF THE COURT


PER CURIAM.

       Francis Russo appeals the District Court’s order dismissing his complaint. The

procedural history of this case and the details of Russo’s claims are well-known to the

parties, set forth in the District Court’s thorough opinions, and need not be discussed at

length. Briefly, Russo filed a complaint alleging several claims arising from the Sheriff’s

sale of two properties he had owned. The District Court granted the motions to dismiss

filed by several defendants. After the District Court entered an order dismissing the

remaining claims, Russo filed a timely notice of appeal. We have jurisdiction pursuant to

28 U.S.C. § 1291.

       On appeal, Russo argues that there were procedural irregularities in the Sheriff’s

sale of the properties. However, he already raised these arguments in his petition to set

aside the sale which he filed in state court. The state court denied his petition. We agree

with the District Court that Russo is not entitled to relief on these claims. Moreover, the

Rooker-Feldman doctrine deprives a District Court of jurisdiction to review, directly or


                                             2
indirectly, a state court adjudication. See D.C. Court of Appeals v. Feldman, 460 U.S.
462 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 416 (1923); In re Knapper, 407
F.3d 573 (3d Cir. 2005). The Supreme Court has explained that this doctrine applies to

“cases brought by state-court losers complaining of injuries caused by state-court

judgments rendered before the District Court proceedings commenced and inviting

District Court review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi

Basic Indus. Corp., 544 U.S. 280, 284 (2005). Thus, to the extent that the relief Russo

requests would require rejection of the state court’s judgments, the District Court lacked

jurisdiction over those claims.

       Russo also argues on appeal that his due process rights were violated by his prior

counsel’s ineffective assistance. However, Russo has no right to effective counsel in a

civil case. Kushner v. Winterthur Swiss Ins. Co., 620 F.2d 404, 408 (3d Cir. 1980). We

agree with the District Court that Russo was not entitled to any relief under the

Gramm-Leach-Bliley Act. Russo’s due process rights were not violated when a police

officer and housing inspector allegedly entered the property after it was sold.

       For the above reasons, as well as those set forth by the District Court, we will

affirm the District Court’s judgment. The motion to dismiss the appeal filed by Jack

Bernard and Peter and Susanna Antipas on April 10, 2006, is denied as moot. The motion

to dismiss the appeal filed by RCS Searchers is denied as moot.




                                             3